Order entered November 20, 2018




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-18-01328-CV

                      IN THE INTEREST OF J.S., JR., ET AL., CHILDREN

                         On Appeal from the 304th Judicial District Court
                                      Dallas County, Texas
                             Trial Court Cause No. JC-13-00877-W

                                              ORDER
           The reporter’s record is overdue. This is an accelerated appeal involving the termination

of appellant’s parental rights. The rules of judicial administration accelerate the final disposition

of appeals from suits involving the termination of parental rights. See TEX. R. JUD. ADMIN.

6.2(a) (providing 180 days for court’s final disposition). Accordingly, we ORDER Marty Grant,

Official Court Reporter for the 304th Judicial District Court, to file the reporter’s record by

November 30, 2018.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Grant and all

parties.

                                                         /s/   ADA BROWN
                                                               JUSTICE